A
                                    XAS



                      March 18, 1969




Honorable Joe Shsnnon,,Jr.                Opinion No. M-359
Chairman, Committee on Co,unties
House of Representatives                  Re:   Constitutionality of
State Capitol                                   "automatic repealer'
Austin, Texas                                   provision in bill
                                                creating a hospital
                                                district
Dear Sir:
     Your letter requesting the opinion of this office reads,
in part, as follows:
          "It has been suggested,that an 'automatic
     repealer' be written into any bill creating a
     hospital district which would provide that in
     the event the hospital district was not created
     by,the voters within a fire year period, then
     the act providing for the creation thereof would
     automatically be repealed.,
          "The question was raised as to the 'Constitu-
     tionality of such a provision in light of the
     recently.a'pprovedConstitutional Amendment pro-
     viding for the method of abolishing hospital
     districts. I would sincere,ly~appreciateyour
     advising us as to the Constitutionality'of such
     a clause."
     The constitutional provisions authorizing the Legislature
to provide by law for the creation of county-wide hospital
districts are contained in Section 4 of Article IX and in
Section 9 of Article IX of the Constitution of Texas; the per-
tinent portion of Section 4 of Article IX reads as follows:
          "The Legislature may by law authorize the
     creation of county-wide Hospital Districts in
     counties having a population in excess of 190,000
                           -1771-
Honorable Joe Shannon, Jr.,     Page 2,   (M-359)

     and in Galveston County, . . . provided, however,
     ,that such district shall be approved at an election
     held for that purpose. . . .'I
     Pursuant to such constitutional authority, the Legislature,
amended Article &49&n, Vernon's Civil Statutes, to provide, in
part:
           "Any county having a population of 190,000 or
     more, and Galveston County, . . . may be consti-
     tutued a Hospital District . ~. .; provided,,however,
     that such Hospital District shall not be creat,ed
     unless and until an election is duly held in said
     county for such purpose, . . . to be held not less
     than thirty (30) days from the time said election
     is ordered by the Commissioners Court."
     Section 9 of Article IX of the Constitution of Texas was
adopted in 1962 and amended in 1966. The pertinent portions
of this section as amended, follow:
          "The Legislature may by law provide for the
     creation, . . . of hospital districts composed of
     one or more counties. . . .
          "Provided, however, that no district shall be
     created except by act,of the Legislature and then
     only after thirty (30) days' public notice to the
     district affected, and in no event may the Legis-
     lature provide for a district to be created without
     the affirmative vote of a majority of the taxpaying
     voters in the district concerned.
          "The Legislature may also provide for the
     dissolution of hospital districts provided that a
     process is afforded by statute for:
          "(1) determining the desire of a majority of
     the qualified voters within the district to dissolve
     it;
          "(2) disposing of or transferring the assets, if
     any, of the district; and
           "(3) satisfying the debts. . . .'
     You propose to write a bill which will authorize the'
creation of a hospital district within the framework of the

                              -1772-
Honorable Joe Shannon, Jr., Page 3,   (M-359)

constitution and statutes by a particular county, but
containing a provision to’the effect that if the voters
of such county do not vote to create the district within
a period of five (5) years aft-      passage of the Act,
then the Act providing for the creation thereof will
automatically be repealed.
     In 82 C.J.S.2d 507, Statutes, (3296, the applicable
rule Is stated as follows :
                 A statute may provide for its own
     expiration’80 that ‘on the lapse of the stated
     time or the happening of the specified condition,
     the statute expires and ceases to operate.”
     As is evident, our Constitution gives the Texas Legislature
the right to authorize the creation of hospital districts in
a certain way and the Legislature is limited by that authority.
     A bill such as you propose would not be prohibited by
Article IX, Section 9, of the Constitution of Texas, because
that section would not be a plicable. It applies only to
hospital districts which (1P have been authorized by the Legis-
lature, and (2) created and approved by the voters at an election
held for such purpose. After the district is so created, then
Section 9 of Article IX would appl , and the dissolution would
then have to be accomplished by (13 vote of the majority of
qualified voters within the district; (2) disposing of its
assets; and (3) paying its debts.
     However, in the fact situation presented by your opinion
request, the district would never have been created in the first
place, since a majority of the qualified votmthe       District
did not approve it at an election called within the five (5)
years immediately subsequent to the passage of the bill. Since
no district had actually been created within the time expressly
allowed by the Act, there would be no district to dissolve
and the Legislature could provide for an “automatic repeal” of
the statute.

                        SUMMARY
     An Act authorizing the dreation of hospital
     districts and providing for automatic repeal




                         - 1773-
Honorable Joe Shannon, Jr.,     Page 4 (M-359:)

     thereof if the hospital district is not properly
     created within five (5) years after its passage
     would not be in violation of Article IX, Section
     4 or Article IX, Section 9 of the Constitution of
     Texas.




                                          y General of Texas

FT:dc
Prepared,by
Fisher A. Tyler
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
George Kelton, Vice-Chairman
Marvin Sentell
Charles Rose
Phil Warner
Malcom Quick
W. V. Geppert
Staff Legal Assistant




                              -1774-